DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.

Election/Restrictions
Applicant added new method claim 22 directed to a method of friction stir welding. However, examiner notes that Applicant had originally elected apparatus claims directed to rotating tool upon restriction (see Response to Restriction 10/27/21).
Since Applicant has received an action on the merits for the originally presented invention (tool apparatus claims), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Examiner also points out that the Applicant cannot, as a matter of right, file a request for continued examination (RCE) to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP 819.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 16, support cannot be found for the added feature: a width of the non-pressure receiving surface between the pressure receiving surfaces in the rotation axis direction is larger than a width of the pressure receiving region. Applicant’s original specification only shows W1- pressure-receiving width (fig. 1), however, it does not define second width W2 or any width comparison as instantly claimed. Applicant has not pointed out relevant support in the disclosure for this added feature. Therefore, this subject matter fails to comply with the written description requirement and constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9-10 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, amended limitation of “a single step formed by the pressure receiving surface” is ambiguous because it is unclear what is meant by “a single step”? Applicant’s original specification fails to describe “a single step” and it is confusing how the spiral-shaped pressure-receiving surface forms a single step? Rather, the spiral-shaped surfaces 2 shown in fig. 1 appear to include several turns/steps from top to a leading end of the stir probe 100. The recited, vague language fails to clearly set for the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the stir probe has on the side surface a spiral surface formed by the pressure receiving surface, and the outer diameter of the stir probe decreases toward a leading end portion.
With respect to claim 3, feature of “a non-pressure receiving surface extending a full length of the stir probe” is ambiguous because it is not clear what is implied by “a full length”. According to Applicant’s fig. 1, the stir probe 1 full length also includes a leading end portion 4, which does not appear to have any non-pressure receiving surface 3. Consequently, the added feature seems to be inconsistent. The recited conflicting language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the stir probe has a non-pressure receiving surface parallel to the rotation axis.
With respect to claims 9-10, amended limitation “a single spirally provided surface” formed by the pressure receiving surface” is ambiguous because it is unclear what is meant by “a single surface”? Applicant’s original specification fails to describe “a single step” and it is confusing how the spiral-shaped pressure-receiving surface forms a single step? Rather, the spiral-shaped surface 2 shown in fig. 1 appears to include several turns/steps toward a leading end of the stir probe 100. The recited, vague language fails to clearly set for the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claims are taken to mean: the pressure receiving surface is a spirally provided along the side surface of the stir probe.
With respect to claim 16, recited feature of “the pressure receiving surfaces” (line 8) lacks sufficient antecedent basis since claim previously only define a single pressure receiving surface, not surfaces. Moreover, it is unclear how a width of the non-pressure receiving surface is in the rotation axis direction, which is vertical axis, whereas the width should be along an axis perpendicular to the rotation axis. Furthermore, a width of the non-pressure receiving surface between the pressure receiving surfaces in the rotation axis direction is larger than a width of the pressure receiving region is ambiguous because it is not clear what width of non-pressure receiving surface is being compared. Examiner notes that width comparison lacks adequate support and seems to raise new matter as explained above. Looking at Applicant’s fig. 1, it appears that a surface area of the non-pressure receiving surface is larger than a surface area of the pressure receiving region. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: a surface area of the non-pressure receiving surface is larger than a surface area of the pressure receiving region.
Claims 17 and 18-19 are indefinite in scope for substantially same reasons as explained in claims 2 and 9-10 above, respectively. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claims are interpreted as stated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawes et al. (GB 2306366 A, hereafter “Dawes”, see attached).
Regarding claim 1, Dawes discloses a rotating tool for friction stir welding (fig. 3C), comprising: a stir probe, wherein a pressure receiving surface 14 (knurled spiral surface- fig. 6) inclined to a rotation axis (central vertical axis) of the stir probe is provided on a side surface of the stir probe, and the pressure receiving surface includes a pressure receiving region which is perpendicular to a rotation tangential direction in a cross section perpendicular to the rotation axis, at every rotational angle (pg. 11, lines 3-6). 

    PNG
    media_image1.png
    478
    401
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    439
    368
    media_image2.png
    Greyscale

Examiner notes that “pressure receiving surface” and “pressure receiving region” are relatively broad terms. According to Applicant’s specification, the pressure receiving surface 2 has the function of causing a plastic flow layer generated by the rotation of the stir probe [0018]. Accordingly, the surface 14 which causes or generates any plastic flow layer due to the rotation of the stir probe in Dawes meets pressure receiving surface. Also, specific characteristics of the plastic flow are not necessary to meet pressure receiving surface and would likely depend on intended use of rotation tool during friction stir welding. See comparison of Applicant’s stir tool and Dawes’s stir tool in the diagram above, which shows the pressure receiving surface.
As to claim 2, Dawes shows that the stir probe has on the side surface a spiral surface formed by the pressure receiving surface, and the outer diameter of the stir probe decreases toward a leading end portion (fig. 3C). It is noted that according to Applicant’s specification, a step formed by the pressure receiving surface is spirally formed along the rotation axis [0019] and so, spiral surface in Dawes meets this claim.
As to claim 3, Dawes discloses that the stir probe has a non-pressure receiving surface parallel to the rotation axis (see fig. 3C diagram above). Concerning “non-pressure receiving surface”, examiner notes that this negative feature does not seem to be defined in Applicant’s specification. Based on Applicant’s fig. 1, front planar surface 3 of the stir probe 1 acts as a non-pressure receiving surface. Accordingly, the front planar surface in the stir probe of Dawes meets non-pressure receiving surface.
As to claims 9-10, Dawes discloses the pressure receiving surface is spirally provided along the side surface of the stir probe (fig. 3C).
As to claims 12-13, Dawes shows that the pressure receiving surface forms an angle between 0°<θ<90° with the rotation axis (fig. 3C), the angle appears to be roughly around 45° in fig. 3C.

Claims 1-3, 9-10, 12-13 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra et al. (“Friction Stir Welding and Processing”, ASM International, pg. 18, 2007, see attached NPL).
Regarding claim 1, Mishra discloses a rotating tool for friction stir welding (fig. 2.14), comprising: a stir probe, wherein a pressure receiving surface (inclined surface) inclined to a rotation axis (central vertical axis) of the stir probe is provided on a side surface of the stir probe, and the pressure receiving surface includes a pressure receiving region which is perpendicular to a rotation tangential direction in a cross section perpendicular to the rotation axis, at every rotational angle (pg. 18). Examiner notes that “pressure receiving surface” and “pressure receiving region” are relatively broad terms. According to Applicant’s specification, the pressure receiving surface 2 has the function of causing a plastic flow layer generated by the rotation of the stir probe [0018]. Accordingly, the surface which causes or generates any plastic flow layer due to the rotation of the stir probe in Mishra meets pressure receiving surface. Also, specific features of the plastic flow are not necessary to meet pressure receiving surface and would likely depend on intended use of rotation tool during friction stir welding. See comparison of Applicant’s stir tool and Mishra’s stir tool in the diagram below, which shows the pressure receiving surface.

    PNG
    media_image1.png
    478
    401
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    486
    454
    media_image3.png
    Greyscale

As to claim 2, Mishra shows that the stir probe has on the side surface a spiral surface formed by the pressure receiving surface, and the outer diameter of the stir probe decreases toward a leading end portion (fig. 2.14). It is noted that according to Applicant’s specification, a step formed by the pressure receiving surface is spirally formed along the rotation axis [0019] and so, spiral surface in Mishra meets this claim.
As to claim 3, Mishra discloses that the stir probe has a non-pressure receiving surface parallel to the rotation axis (see fig. 2.14 diagram above). Concerning “non-pressure receiving surface”, examiner notes that this negative feature does not appear to be defined in Applicant’s specification. Based on Applicant’s fig. 1, front planar surface 3 of the stir probe 1 acts as a non-pressure receiving surface. Accordingly, the front planar surface in the stir probe of Mishra meets non-pressure receiving surface.
As to claims 9-10, Mishra discloses the pressure receiving surface is spirally provided along the side surface of the stir probe (fig. 2.14).
As to claims 12-13, Mishra shows that the pressure receiving surface forms an angle between 0°<θ<90° with the rotation axis (fig. 2.14), the angle appears to be roughly about 30-45° in fig. 2.14.
Regarding claim 16, Mishra discloses a rotating tool for friction stir welding (fig. 2.14, pg. 18), comprising: a stir probe, wherein a pressure receiving surface (inclined surface) inclined to a rotation axis (central vertical axis) of the stir probe and a non-pressure receiving surface parallel to the rotation axis are provided on a side surface of the stir probe, and the pressure receiving surface includes a pressure receiving region which is perpendicular to a rotation tangential direction in a cross section perpendicular to the rotation axis, at every rotational angle, and wherein a surface area of the non-pressure receiving surface is larger than a surface area of the pressure receiving region of the (see fig. 2.14 above). Concerning “non-pressure receiving surface”, examiner notes that this negative feature does not appear to be defined in Applicant’s specification. Based on Applicant’s fig. 1, front planar surface 3 of the stir probe 1 acts as a non-pressure receiving surface. Accordingly, the front planar surface in the stir probe of Mishra meets non-pressure receiving surface.
As to claim 17, Mishra shows that the stir probe has on the side surface a spiral surface formed by the pressure receiving surface, and the outer diameter of the stir probe decreases toward a leading end portion (fig. 2.14). It is noted that according to Applicant’s specification, a step formed by the pressure receiving surface is spirally formed along the rotation axis [0019] and so, spiral surface in Mishra meets this claim.
As to claims 18-19, Mishra discloses the pressure receiving surface is spirally provided along the side surface of the stir probe (fig. 2.14).
As to claims 20-21, Mishra shows that the pressure receiving surface forms an angle between 0°<θ<90° with the rotation axis (fig. 2.14), the angle appears to be roughly about 30-45° in fig. 2.14.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended and new claim(s) have been considered but are moot because the new ground(s) of rejection do not rely on any reference applied in the prior rejection of record for the matter specifically challenged in the argument. Arguments against disclosure of Fleck are no longer applicable since this reference has been withdrawn in light of recent amendment(s).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735